DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/644,346 filed on 03/04/2020.
Claims 6 and 7 have been cancelled.  
Claims 1-5 and 8-13 are currently pending and have been examined. 
This action is made FINAL in response to the “Amendment” and “Remarks” filed on 07/14/2022.  (Note:  A Supplemental Amendment was filed on 7/14/2022).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

“332”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 8-13 are rejected under 35 U.S.C. 102 as being unpatentable over Ohtomo (U.S. Pub. No. 2012/0078451 A1).

Regarding Claim 1:
Ohtomo teaches:
A flying body comprising:, (“a flying object” (Ohtomo: Summary of the Invention – 7th paragraph))
a database that stores a first image, (“The images acquired by the image pickup device 21 and positions and time, at which images have been acquired, are stored in the first storage unit 23” (Ohtomo: Detailed Description of the Preferred Embodiments – 42nd paragraph, FIG. 2))
captured before the flying body starts a flight, (“based on the image of the taking-off and landing target as acquired by the image pickup device” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the taking-off image to be the image taken before the flying body starts the flight and to be the first image in this case.)
and first feature points extracted from the first image;, (“wherein the target mark has similar patterns disposed at concentric multiple positions, and at least one pattern can be recognized from an image acquired by the image pickup device in a process when the flying object lands on the taking-off and landing target.“ (Ohtomo: Summary of the Invention – 14th paragraph))
and a flight controller configured to: compare second features points extracted from a second image of a periphery of the flying body captured during the flight with common feature points of the first feature points and third feature points extracted from a third image captured during takeoff or ascent of the flying body, and control the flying body to fly to a designated position to match the second feature points and the common feature points., (“wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph) Examiner Note: The examiner is interpreting the control unit to be the flight controller in this case based on its ability to control and guide the flying object to a designated landing zone. Furthermore, the examiner is interpreting the control unit to be able to compare several feature points extracted from several images based on its relation with the image pickup device and control the flying object accordingly.)
Regarding Claim 4:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the flight controller is further configured to select, (“the control unit determines a reference position of a target mark at real time through image processing of an image of the target mark taken by the image pickup device and controls flight of the flying object based on a relation between the reference position of the target mark and a reference position of the flying object so that the flying object tracks the mobile object.” (Ohtomo: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the control unit to be the flight controller in this case based on its ability to control and guide the flying object to a designated landing zone.)
[…] the first image to be used during the flight […], (“the image of the taking-off” (Ohtomo: Summary of the Invention – 7th paragraph))
[…] from a plurality of images stored in the database […], (“The images acquired by the image pickup device 21 and positions and time, at which images have been acquired, are stored in the first storage unit 23” (Ohtomo: Detailed Description of the Preferred Embodiments – 42nd paragraph, FIG. 2))
[…] based on at least one of a flight time, a weather at the time of the flight, and a flight altitude., (“information such as image, position, time, etc., which have been taken during the flight” (Ohtomo: Detailed Description of the Preferred Embodiments – 47th paragraph))
Regarding Claim 8:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein at a time of a landing flight, the flight controller is further configured to control the flying body to land at the designated position based on the feature point of the first image and the feature point of the second image or the third image., (“wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph) Examiner Note: The examiner is interpreting the control unit to be the flight controller in this case based on its ability to control and guide the flying object to a designated landing zone. Furthermore, the examiner is interpreting the control unit to be able to compare several feature points extracted from several images based on its relation with the image pickup device and control the flying object accordingly.)
Regarding Claim 9:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 8. Ohtomo further teaches:
The flying body according to claim 8, wherein a landing position is designated in the first image stored in the database as the designated landing position., (“the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph) Examiner Note: The examiner is interpreting the image taken by the image pickup device to be the first image in this case.)
Regarding Claim 10:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein a moving body is recognized from the first image stored in the database in advance, (“the taking-off and landing target 2 is installed on a mobile object, e.g. on ceiling of an automobile 43, and a tracking system using the automatic taking-off and landing system is configured. If the flight planing data is so designed that the helicopter 1 is positioned at all times directly above the target mark 36, the flight guiding unit 14 recognizes the target mark 36, and the flight guiding unit 14 calculates a deviation of the center of the target mark 36 from the optical axis 19 of the image pickup device 21 (i.e. the center of the background image). Then, the flight guiding data is prepared so that the center of the target mark 36 coincides with the optical axis 19 of the image pickup device 21, and the data are transmitted to the flight control unit 15. The flight control unit 15 controls the helicopter body 3 so that the helicopter body 3 is directly above the target mark 36 based on the flight guiding data, i.e. based on recognition of the position of the target mark 36 on the image.” (Ohtomo: Detailed Description of the Preferred Embodiments – 84th-85th paragraphs, FIG. 5) Ohtomo further describes how the moving body is recognized from the image recorded in the recorder in advance and states “By performing edge processing on the image of the target mark 36, the size on the image, e.g. diameter, is measured. Actual dimension of the target mark 36 is already known and is stored in the first storage unit 23 in advance.” (Ohtomo: Detailed Description of the Preferred Embodiments – 68th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the moving body (the automobile) to be recognized based on the flying body’s ability to recognize the target on top of the moving body.)
[…] and excluded., (“can be omitted.” (Ohtomo: Detailed Description of the Preferred Embodiments – 53rd paragraph))
Regarding Claim 11:
Ohtomo teaches:
A flying body control apparatus comprising:, (“a control unit” (Ohtomo: Summary of the Invention – 7th paragraph))
a database that stores a first image, (“The images acquired by the image pickup device 21 and positions and time, at which images have been acquired, are stored in the first storage unit 23” (Ohtomo: Detailed Description of the Preferred Embodiments – 42nd paragraph, FIG. 2))
captured before the flying body starts a flight, (“based on the image of the taking-off and landing target as acquired by the image pickup device” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the taking-off image to be the image taken before the flying body starts the flight and to be the first image in this case.)
and first feature points extracted from the first image; and, (“wherein the target mark has similar patterns disposed at concentric multiple positions, and at least one pattern can be recognized from an image acquired by the image pickup device in a process when the flying object lands on the taking-off and landing target.“ (Ohtomo: Summary of the Invention – 14th paragraph))
a flight controller configured to: receive a second image of a periphery of the flying body captured during the flight; compare second features points extracted from the second image with common features points of the first features points and third feature points extracted from a third image captured during takeoff or ascent of the flying body, and control the flying body to fly to a designated position to match the second feature point and the common feature points., (“wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph) Examiner Note: The examiner is interpreting the control unit to be the flight controller in this case based on its ability to control and guide the flying object to a designated landing zone. Furthermore, the examiner is interpreting the control unit to be able to compare several feature points extracted from several images based on its relation with the image pickup device and control the flying object accordingly.)
Regarding Claim 12:
Ohtomo teaches:
A control method of a flying body, comprising:, (“an automatic landing guidance method” (Ohtomo: Background of the Invention – 5th paragraph))
storing, in a database, a first image captured, (“The images acquired by the image pickup device 21 and positions and time, at which images have been acquired, are stored in the first storage unit 23” (Ohtomo: Detailed Description of the Preferred Embodiments – 42nd paragraph, FIG. 2))
before the flying body starts a flight, (“based on the image of the taking-off and landing target as acquired by the image pickup device” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the taking-off image to be the image taken before the flying body starts the flight and to be the first image in this case.)
and first feature points extracted from the first image, (“wherein the target mark has similar patterns disposed at concentric multiple positions, and at least one pattern can be recognized from an image acquired by the image pickup device in a process when the flying object lands on the taking-off and landing target.“ (Ohtomo: Summary of the Invention – 14th paragraph))
capturing a second image of a periphery of the flying body during the flight; comparing second features points extracted from the second image with common features points of the first features points and third feature points extracted from a third image captured during takeoff or ascent of the flying body; and controlling the flying body to fly to a designated position to match the second feature point and the common feature points., (“wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph) Examiner Note: The examiner is interpreting the control unit to be the flight controller in this case based on its ability to control and guide the flying object to a designated landing zone. Furthermore, the examiner is interpreting the control unit to be able to compare several feature points extracted from several images based on its relation with the image pickup device and control the flying object accordingly.)
Regarding Claim 13:
Ohtomo teaches:
A non-transitory computer readable medium storing a flying body control program for causing a computer to execute a method, comprising:, (“In the first storage unit 23, various types of programs are stored. These programs include, for instance: an image processing program for image processing to extract the target mark 36 (to be described later) from images acquired at the image pickup device 21, a pattern recognition program for recognizing the target mark 36 by comparing the extracted target mark 36 with the pattern for recognition and for judging difference of direction between the target mark 36 and the pattern for recognition or the like, a flight guiding program for preparing flight guiding data from the flight planning data and from position information as measured by the GPS device 20, an image pickup control program for controlling pickup of images by the image pickup device 21, and other programs. The flight control unit 15 comprises the first motor 8, the second motor 9, the third motor 10, and the fourth motor 11, and a motor controller 25 for driving and controlling these motors individually, and a flight control CPU 26 for controlling the motor controller 25, a second storage unit 27, and a gyro unit 28, which issues a posture status signal by detecting posture status of the helicopter 1 with respect to the horizontal position. In the second storage unit 27, the following programs are stored: a flight control program for calculating flight conditions such as flying speed, ascending speed, descending speed, flying direction, flying altitude, etc. based on the flight guiding data from the flight guiding unit 14, a posture control program for calculating information for posture control based on the posture status signal from the gyro unit 28, and other programs. The flight control CPU 26 issues a flight control command to the motor controller 25 according to the flight control program, controls the first motor 8, the second motor 9, the third motor 10, and the fourth motor 11 via the motor controller 25, and executes the flight thus determined. Also, the flight control CPU 26 issues a posture control command to the motor controller 25 according to the posture control program, controls the first motor 8, the second motor 9, the third motor 10, and the fourth motor 11 via the motor controller 25, and controls the posture of the helicopter 1 in a condition as desired (e.g. in horizontal condition, i.e. a condition where the optical axis 19 of the image pickup device 21 runs in vertical direction). The main arithmetic control unit 16 comprises a main CPU 30, a third storage unit 31, and a switching unit 32. In the third storage unit 31, the following programs are stored: a coordination program for coordinating and controlling the flight guiding unit 14 and the flight control unit 15, the image processing program for processing images acquired by the image pickup device 21, the flight control program, a communication control program, etc.” (Ohtomo: Detailed Description of the Preferred Embodiments – 43rd-46th paragraphs, FIG. 2))
storing, in a database, a first image, (“The images acquired by the image pickup device 21 and positions and time, at which images have been acquired, are stored in the first storage unit 23” (Ohtomo: Detailed Description of the Preferred Embodiments – 42nd paragraph, FIG. 2))
captured before the flying body starts a flight, (“based on the image of the taking-off and landing target as acquired by the image pickup device” (Ohtomo: Summary of the Invention – 7th paragraph) Examiner Note: The examiner is interpreting the taking-off image to be the image taken before the flying body starts the flight and to be the first image in this case.)
and first feature points extracted from the first image, (“wherein the target mark has similar patterns disposed at concentric multiple positions, and at least one pattern can be recognized from an image acquired by the image pickup device in a process when the flying object lands on the taking-off and landing target.“ (Ohtomo: Summary of the Invention – 14th paragraph))
capturing a second image of a periphery of the flying body during the flight; comparing second features points extracted from the second image with common features points of the first features points and third feature points extracted from a third image captured during takeoff or ascent of the flying body; and controlling the flying body to fly to a designated position to match the second feature point and the common feature points., (“wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph) Examiner Note: The examiner is interpreting the control unit to be the flight controller in this case based on its ability to control and guide the flying object to a designated landing zone. Furthermore, the examiner is interpreting the control unit to be able to compare several feature points extracted from several images based on its relation with the image pickup device and control the flying object accordingly.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo (U.S. Pub. No. 2012/0078451 A1) in view of Tomii (JP 2016085100 A).

Regarding Claim 2:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the first image stored in the database, (“the image of the taking-off” (Ohtomo: Summary of the Invention – 7th paragraph))
Ohtomo does not teach but Tomii teaches:
[…] is a landscape image accessibly saved on the Internet., (“Further, map data 72 b is recorded in a part of the recording area of the recording unit 72. The map data 72b recorded in the recording unit 72 is data relating to maps such as aerial photographs, satellite photographs, topographic maps, city maps, road maps, and the like, and includes latitude / longitude information indicating positions. Data relating to such a map is provided by an entity such as NTT Spatial Information Corporation, Google Inc. (USA), and can be downloaded via a communication network such as the Internet.” (Tomii: Description – 74th paragraph, FIG. 7))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ohtomo with these above aforementioned teachings from Tomii in order to create a safe and effective flying body control apparatus, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ohtomo’s automatic taking-off and landing system with Tomii’s survey system, setting device, and recording medium as “a flight path setting error may result in a collision of an aircraft with an obstacle, a battery exhaustion, etc. There is also a risk of accidents such as crashes.” (Tomii: Description – 7th paragraph) Combining both Ohtomo and Tomii would increase the safety and efficiency of flight operations as “a candidate route cut out from a candidate route recorded in advance as candidate route information based on an acquired survey range is set as a flight route of an air vehicle. As a result, even a person in charge of work who has relatively little knowledge and a low degree of work skill can perform surveying with an air vehicle, and can prevent troubles such as setting mistakes.” (Tomii: Description – 8th paragraph)
Regarding Claim 3:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the first image stored in the database, (“the image of the taking-off” (Ohtomo: Summary of the Invention – 7th paragraph))
Ohtomo does not teach but Tomii teaches:
[…] is a landscape image captured in advance by another flying body., (“A setting program according to the present invention is a setting program for causing a computer to set a flight path of an aircraft that autonomously flies along a flight path, and records candidate path information indicating candidate paths that are candidates for a flight path in advance.” (Tomii: Description – 28th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ohtomo with these above aforementioned teachings from Tomii in order to create a safe and effective flying body control apparatus, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ohtomo’s automatic taking-off and landing system with Tomii’s survey system, setting device, and recording medium as “a flight path setting error may result in a collision of an aircraft with an obstacle, a battery exhaustion, etc. There is also a risk of accidents such as crashes.” (Tomii: Description – 7th paragraph) Combining both Ohtomo and Tomii would increase the safety and efficiency of flight operations as “a candidate route cut out from a candidate route recorded in advance as candidate route information based on an acquired survey range is set as a flight route of an air vehicle. As a result, even a person in charge of work who has relatively little knowledge and a low degree of work skill can perform surveying with an air vehicle, and can prevent troubles such as setting mistakes.” (Tomii: Description – 8th paragraph)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo (U.S. Pub. No. 2012/0078451 A1) in view of Kinoshita (JP 05297133 A).

Regarding Claim 5:
Ohtomo, as shown in the rejection above, discloses the limitations of claim 1. Ohtomo further teaches:
The flying body according to claim 1, wherein the flight controller is further configured to select the first image to be used during the flight from a plurality of images stored in the database, (“the control unit determines a reference position of a target mark at real time through image processing of an image of the target mark taken by the image pickup device and controls flight of the flying object based on a relation between the reference position of the target mark and a reference position of the flying object so that the flying object tracks the mobile object.” (Ohtomo: Summary of the Invention – 17th paragraph) Examiner Note: The examiner is interpreting the image pickup device to be the recorder in this case based on its ability to take pictures in the downwards direction and a taking-off image (interpreted as the image taken before the flying body starts the flight) in this case. Furthermore, the image processing is interpreted as image selection in this case.)
Ohtomo does not teach but Kinoshita teaches:
[…] based on at least one of a brightness of the image, a contrast of the image, and a color distribution of the image., (“The image data captured by the image processing unit 2 and binarized by the image processing unit 5 is as shown in FIG. 2 (1) is an image in a state where the wave height is relatively high, and FIG. 2 (2) is an image in a state where the wave height is relatively low. When the wave height is high and there is undulation, the area of the bright portion in the image is large. Each one is large and its outline becomes clear. The storage unit 6 stores in advance a database of the correlation between the wave height and the combination of the area size, distribution, contour definition, etc. of each bright portion in the image. With the database stored in advance in the storage unit 6, the wave height calculation unit 7 can more accurately infer and calculate the current wave height.” (Kinoshita: Description – 10th-11th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ohtomo with these above aforementioned teachings from Kinoshita in order to create a user-friendly and safe flying body control apparatus, method, and program. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ohtomo’s automatic taking-off and landing system with Kinoshita’s flying object control device as “the body 14 is likely to be found by the target, and the survival rate of the flying object is lowered” (Kinoshita: Description – 3rd paragraph) “if a meaninglessly high altitude is set” (Kinoshita: Description – 3rd paragraph). Combining both Ohtomo and Kinoshita would avoid “a high probability that the body 14 will come into contact with the waves and be submerged in water” (Kinoshita: Description – 3rd paragraph) in order to “determine the optimum flight” (Kinoshita: Description – 4th paragraph).

Response to Arguments

The 35 U.S.C. 101 rejection set forth in the Non-Final Rejection mailed on March 24, 2022 has been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on July 14, 2022 satisfactorily overcome this rejection.
The 35 U.S.C. 112 rejections set forth in the Non-Final Rejection mailed on March 24, 2022 have been withdrawn as the “Amendments” and “Remarks” filed by the Applicant on July 14, 2022 satisfactorily overcome this rejection.
Applicant’s arguments filed on July 14th, 2022 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.
With regard to the 35 U.S.C. 103 rejection, the newly added limitations are taught in Ohtomo as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.
More particularly, Ohtomo mentions “wherein the taking-off and landing target has a target mark, the control unit has a recognition pattern to recognize a target mark image, the control unit recognizes the target mark image based on the recognition pattern from the image taken by the image pickup device and guides the flying object so that the center of the target mark image will be the center of the image on the image.” (Ohtomo: Summary of the Invention – 11th paragraph) Consequently, the control unit is interpreted to be the flight controller in this case based on its ability to control and guide the flying object to a designated landing zone. Furthermore, the control unit is interpreted to be able to compare several feature points extracted from several images based on its relation with the image pickup device and control the flying object accordingly. In doing so, Ohtomo addresses the Applicant’s limitation of “and a flight controller configured to: compare second features points extracted from a second image of a periphery of the flying body captured during the flight with common feature points of the first feature points and third feature points extracted from a third image captured during takeoff or ascent of the flying body, and control the flying body to fly to a designated position to match the second feature points and the common feature points” as set forth in claim 1.
As a result, Ohtomo addresses the Applicant’s limitation of “comparing second features points extracted from a second image of a periphery of the flying body captured during the flight with common feature points of the first feature points and third feature points extracted from a third image captured during takeoff or ascent of the flying body” as set forth by the Applicant in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667         


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667       


August 2, 2022